Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
 
Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 



A double patenting rejection was made within papers dated February 3, 2021 with reference to the parent application number 15711347.  Now U.S. Pat. No. 10499690.  Also, the following structure of the first volatile substrate in a first frangible capsule, a pre-vapor formulation retention medium and the vapor-generating article is configured to be connected to an electrically-operated vapor-generating device, the vapor-generating article being configured to allow air to be drawn through from the first end to the second end if a negative pressure is applied to the second end (claims 1 and 18) is not shown in a single document nor does the examiner know of any permissible motivation or rational such that the subject matter as a whole would have been obvious at the time the invention was made.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion


           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
May 12, 2021